Case 1:19-cv-01333-ABJ Document 27 Filed 12/01/20 Page 1 of 1
        Case 1:19-cv-01333-ABJ Document 27-1 Filed 12/01/20 Page 1 of 1



                 �nit£h �tat£s @ourt of J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-5037                                                September Term, 2020
                                                                       1: 19-cv-01333-ABJ
                                                  Filed On: December 1, 2020 [18738261
Citizens for Responsibility and Ethics in
Washington, et al.,

              Appellants

       V.

Donald J. Trump, in his official capacity as
President of the United States and
Executive Office of the President,

              Appellees

       BEFORE:       Henderson, Pillard, and Katsas, Circuit Judges

                                        ORDER

       Upon consideration of appellants' motion for voluntary dismissal, it is

       ORDERED that the motion be granted and this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk
